DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 09/27/2022. 
Acknowledgement is made to the amendment of claims 1-, 9-10, and 14-16.
Acknowledgement is made to the cancellation of claims 17-21. 
Acknowledgement is made to the newly added claims 22-24.
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Acknowledgement is made to the amendments of claims 4, 15, and 16 and is sufficient to overcome the claim objections set forth in the previous office action.
Claims 1-16 and 22-24 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 13-14, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0133446 A1 to Shikhman et al. (herein after “Shikhman”).
Regarding claim 1, Shikhman teaches an instrument (Fig. 10A; apparatus 70) for producing a tissue effect at or near a uterine wall of a uterus (¶ [0061] discusses an agent flowing through tubes of the device into a uterine cavity, the tubes being positioned adjacent the endometrium), the instrument comprising: 
a distal portion (Fig. 10A; tubes 74, 75, 76, and 77) configured for receiving a thermal transfer medium (¶ [0061] discusses the agent as flowing through the channel within the tubes); 
wherein the distal portion includes at least one nozzle (Fig. 10A; tubes 74-77 discuss the tubes as having perforations 74a-77a where the therapeutic agent exits) that is configured to be exposed against the uterine wall and in fluid communication with at least a portion of a target treatment site, the target treatment site being at or near the uterine wall (¶ [0061] discusses the tubes as having openings for flow of the therapeutic agent into the endometrium); and 
wherein the at least one nozzle of the distal portion directs and delivers the thermal transfer medium to the target treatment site, to produce the tissue effect proximate to an endometrium of the uterine wall (¶ [0015] discusses the therapeutic agent as being a chemical agent for endometrial ablation; [0006] discusses known endometrial ablation techniques, such as applying thermal fluids, for instance heated saline, to the lining of the uterus).  
Regarding claim 2, Shikhman teaches the instrument of claim 1, further comprising: an outer shaft (Fig. 10A; outer sheath 79) is exposed and configured to extend through a vagina and a cervix and into the uterus (Fig. 10A; the device can be seen extending through the distal end of the vaginal canal and cervix for entry into the uterus, further [0052] discusses the use of an outer sheath being configured for ease of insertion through the cervix); and an inner shaft (Fig. 10A; shaft 78) positioned in the outer shaft (¶[0061] discusses the shaft 78 as being coaxially positioned within the outer sheath 79 and slidable relative to the sheath 79), wherein the distal portion of the inner shaft forms a nozzle configured for receiving the thermal transfer medium (¶[0061] discusses a network of tubes 74-77 extending from shaft 78, the agent flowing through a channel in the shaft 78 and into the channel or lumen within the tubes 74-77 and exiting through the perforations 74a-77a into the uterine cavity).  
Regarding claim 3, Shikhman teaches the instrument of claim 2, wherein the inner shaft is configured to slide within the outer shaft to move the nozzle from an undeployed position to a deployed position; and wherein the inner shaft is exposed in the uterus when in the deployed position (¶[0066] discusses the apparatus as having a slidable actuator which is operably connected to the outer sheath, and is movable between a distal position wherein the sheath is in the extended position and the dispersing member, such as the previously discussed tube portion, are in the collapsed position within the sheath, and a retracted position wherein the sheath is retracted to expose the dispersing member for expansion to the expanded position within the uterine cavity).  
Regarding claim 4, Shikhman teaches the instrument of claim 2, further including: a sealing portion positioned around the outer shaft configured to form a seal between the outer shaft and the cervix when the seal is expanded (¶ [0042] discusses the apparatus as including a sealing member to seal the cavity from leaks of the agent through the cervix or into the fallopian tube).  
Regarding claim 10, Shikhman teaches a system (Fig. 16; device 10) for ablating an endometrium of a uterus (¶ [0002] discusses the invention being a system for delivering therapeutic agents to a patient, more specifically, to a uterine cavity for endometrial ablation), the system comprising: 
a thermal transfer medium source (Fig. 16; container 172); and 
an instrument (Fig. 10A; apparatus 70) with a nozzle (Fig. 10A; tubes 74-77 discuss the tubes as having perforations 74a-77a where the therapeutic agent exits) that is configured to be positioned in the uterus (¶ [0061] discusses the tubes as having openings for flow of the therapeutic agent into the endometrium); 
wherein when the nozzle is in a deployed configuration, the nozzle is uncovered and proximate to at least one particular location in the uterus to deliver the thermal transfer medium from the thermal transfer medium source through the nozzle and contacting directly to particular locations on of the uterus (¶[0066] discusses the apparatus as having a slidable actuator which is operably connected to the outer sheath, and is movable between a distal position wherein the sheath is in the extended position and the dispersing member, such as the previously discussed tube portion, are in the collapsed position within the sheath, and a retracted position wherein the sheath is retracted to expose the dispersing member for expansion to the expanded position within the uterine cavity).  
Regarding claim 13, Shikhman teaches the system of claim 10, wherein the thermal transfer medium includes a transport medium and a plurality of thermal transfer particles that are delivered to the uterus (¶ [0015] discusses the therapeutic agent as being a chemical agent for endometrial ablation; [0006] discusses known endometrial ablation techniques, such as applying thermal fluids, for instance heated saline, to the lining of the uterus).  
Regarding claim 14, Shikhman teaches the system of claim 13, wherein the nozzle is deployable such that the plurality of thermal transfer particles are delivered to contact an endometrial lining of the uterus (¶ [0061] discusses the tubes as having openings for flow of the therapeutic agent into the endometrium).  
Regarding claim 22, Shikhman teaches the instrument of claim 1, wherein the distal portion further includes: at least one exposed inner shaft configured to have at least one bend when deployed proximate to the uterine wall (¶ [0064] discusses the dispensing member as conforming to the contours of the uterus).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0133446 A1 to Shikhman et al. (herein after “Shikhman”) in view of U.S. Patent Publication No. 2011/0190751 A1 to Ingle et al. (herein after “Ingle”).
Regarding claim 5, Shikhman teaches the instrument of claim 2.
However, Shikhman fails to teach the instrument of claim 2, further including: a pressure regulator positioned on the outer shaft that is configured to control an inflow rate and an outflow rate of a thermal transfer medium to the uterus.
Ingle teaches a system for producing a tissue effect through the use of a thermal transfer medium (¶ Abstract). 
Ingle further teaches the use of a pressure regulator located on an outer shaft to control inflow and outflow (¶ [0035]). This pressure regulator is discussed as being useful for the purpose of maintaining a desired amount of space between members within the system and also leak monitoring and detection (¶ [0007]). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Ingle into the device of Shikhman to provide a device having pressure control. 

Claim 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Publication No. 2018/0133446 A1 to Shikhman et al. (herein after “Shikhman”) in view of U.S. Patent Publication No. 2012/0245581 A1 to Truckai (herein after “Truckai”).
Regarding claim 6, Shikhman teaches the instrument of claim 2, further including: a temperature sensor positioned on the outer shaft that is configured to sense a temperature of the uterus.  
However, Shikhman fails to teach the instrument further including: a temperature sensor positioned on the outer shaft that is configured to sense a temperature of the uterus.
Truckai teaches an electrosurgical ablation system comprising an elongated introducer for accessing a patient’s uterine cavity with a working end that deploys an expandable structure containing a gas (¶ [0048]). The system having feedback signals for controlling the ablation procedure (¶ [0060]).
Truckai further teaches the instrument further including: a temperature sensor positioned on the outer shaft that is configured to sense a temperature of the uterus (¶ [0069] discusses a temperature sensor being carried at an exterior of the dielectric structure).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Truckai into the device of Shikhman to monitor the temperature of the outflow gases (¶ [0060]).
Regarding claim 7, Truckai further teaches the instrument of claim 2, further including: a pressure sensor positioned on the outer shaft that is configured to sense a pressure of the uterus (¶ [0060] discusses the system as including feedback control systems that include signals relating to operating parameters of the interior chamber, these feedback signals can be a temperature sensor, a pressure sensor, and/or a gas flow rate sensor).  
Regarding claim 8, Truckai further teaches the instrument of claim 2, and further including: an exhaust system (Fig. 3; the control unit 135 comprises a vacuum source 145 to provide controlled gas inflows and outflows to and from the working end 122) fluidly coupled to the outer shaft (Fig. 5-6; it can be seen that gas outflows communicate with vacuum source 145 through open end 200 of bore 175 in sleeve 115).  
Regarding claim 16, the recited methods are considered inherent in the ordinary use of the instrument as described in claims 6-8 as rejected under Shikhman in view of Truckai. 

Claim 9 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Publication No. 2018/0133446 A1 to Shikhman et al. (herein after “Shikhman”) in view of U.S. Patent Publication No. 2019/0282397 A1 to Murdeshwar (herein after “Murdeshwar”).
Regarding claim 9, Shikhman teaches the instrument of claim 2.
However, Shikhman fails to teach the instrument further including: a first arm connected to the nozzle and extending towards a first fallopian tube; a first protector at distal end of the first arm that is configured to block the first fallopian tube; a second arm connected to the nozzle and extending towards a second fallopian tube; and a second protector at distal end of the second arm that is configured to block the second fallopian tube.  
Murdeshwar teaches a surgical device for addressing problem related to uterine tissue (¶[0002]). The device for performing procedures comprising applying a thermal transfer medium at or near a uterine wall (¶[0003]). This device is utilized for the purpose of treating ailments such as menorrhagia, the method for this involves destroying the endometrial layers at the inner uterine wall (¶[0002]- [0004]), during this the target tissue is only the uterine cavity and in order to maintain a substantially fluid-tight seal of the uterine cavity, covers are formed to facilitate temporary blockage of access to the fallopian tubes (¶[0016]).
Murdeshwar further teaches the device including: a first arm (Fig. 2A; arms 38) connected to the distal portion of the shaft (Fig. 2A; shaft 32) and extending towards a first fallopian tube (¶ [0005]); a first protector (Fig. 2A; cover 40) at distal end of the first arm that is configured to block the first fallopian tube (¶ [0005]); a second arm (Fig. 2A; arms 38) connected to the distal portion of the shaft (Fig. 2A; shaft 32) and extending towards a second fallopian tube (¶ [0005]); and a second protector (Fig. 2A; cover 40) at distal end of the second arm that is configured to block the second fallopian tube (¶ [0005]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Murdeshwar into the device of Shikhman to treat only target tissue. 
Regarding claim 23, Shikhman teaches the instrument of claim 1, wherein the distal portion includes: 
a first exposed nozzle (Fig. 10A; tube 74); and 
a second exposed nozzle (Fig. 10A; tube 75); 
wherein each of the first nozzle and the second nozzle includes: 
a first portion configured to extend along a side of the uterus (Fig. 10A; tubes 74, 75), the first portion including a first plurality of holes (¶ [0061] discusses the channel as having a plurality of perforations); 
a second portion (Fig. 10A; traverse tube 77) configured to extend along a fundus of the uterus, the second portion including a second plurality of holes (¶ [0061] discusses the channel as having a plurality of perforations); and 

    PNG
    media_image1.png
    452
    209
    media_image1.png
    Greyscale

a bend portion positioned between the first portion and the second portion, the bend portion configured to be positioned at an opening of a corresponding fallopian tube (See above annotated figure).  
Shikhman further teaches a sealing member to seal the cavity from leaks into the fallopian tubes (¶[0042]).
However, Shikhman fails to teach specifically the bend portion being configured to be positioned at and block the opening corresponding fallopian tube.
In accordance with the above rejection of claim 9, Murdeshwar further teaches the bend portion being configured to be positioned at and block the opening corresponding fallopian tube (Fig. 3; covers 40).
Regarding claim 24, Shikhman teaches the system of claim 10, wherein the nozzle includes: 
a first exposed nozzle (Fig. 10A; tube 74); and 
a second exposed nozzle (Fig. 10A; tube 75); 
wherein each of the first nozzle and the second nozzle includes: 
a first portion configured to extend along a side of the uterus (Fig. 10A; tubes 74, 75), the first portion including a first plurality of holes (¶ [0061] discusses the channel as having a plurality of perforations); 
a second portion (Fig. 10A; traverse tube 77) configured to extend along a fundus of the uterus, the second portion including a second plurality of holes (¶ [0061] discusses the channel as having a plurality of perforations); and

    PNG
    media_image1.png
    452
    209
    media_image1.png
    Greyscale

a bend portion positioned between the first portion and the second portion, the bend portion configured to be positioned at and block an opening of a corresponding fallopian tube (See above annotated figure).  
Shikhman further teaches a sealing member to seal the cavity from leaks into the fallopian tubes (¶ [0042]).
However, Shikhman fails to teach specifically the bend portion being configured to be positioned at and block the opening corresponding fallopian tube.
In accordance with the above rejection of claim 9, Murdeshwar further teaches the bend portion being configured to be positioned at and block the opening corresponding fallopian tube (Fig. 3; covers 40).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Publication No. 2018/0133446 A1 to Shikhman et al. (herein after “Shikhman”) in view of U.S. Patent Publication No. 2018/0338787 A1 to Cote et al. (herein after “Cote”).
Regarding claim 11, Shikhman teaches the system of claim 10.
However, Shikhman fails to teach the system of claim 10, wherein the thermal transfer medium in a cryogenic state.
Cote teaches a medical device having a distal portion configured for receiving a thermal transfer medium for producing a tissue effect at or near a uterine wall (¶ [0001], [0009]). Cote further teaches problems known in the art being relevant to other forms of thermally produced effect at affected tissue, such as with lack of visualization during catheter insertion, non-uniform treatment, charring of tissue, etc., and discusses due to these known problems in the art the desirability for a minimally invasive device which delivers/extracts thermal energy to a desired area, such as through applying a cryogenic agent (¶ [0003]- [0004]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Cote into the device of Shikhman to provide efficient treatment to the patient (¶ [0013]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Publication No. 2018/0133446 A1 to Shikhman et al. (herein after “Shikhman”) in view of U.S. Patent Publication No. 2011/0208174 A1 to Baust (herein after “Baust”).
Regarding claim 12, Shikhman teaches the system of claim 10.
However, Shikhman fails to teach the system of claim 10, wherein the thermal transfer medium is a cryogenic supercritical fluid.
Baust teaches a medical device for surgical procedures, the surgical procedure producing a tissue effect through a thermal transfer medium. Baust further teaches the probe structure utilized for providing thermal treatment therapy, such as that of a cryogen system as being any of a gas, liquid, critical or supercritical fluid (¶[0035]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Baust into the device of Shikhman, as a simple substitution of one known element for another to obtain predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0133446 A1 to Shikhman et al. (herein after “Shikhman”) in view of U.S. Patent Publication No. 2011/0190751 A1 to Ingle et al. (herein after “Ingle”) further in view of U.S. Patent Publication No. 2012/0245581 A1 to Truckai (herein after “Truckai”).
Regarding claim 15, Shikhman teaches the system of claim 10, further comprising: an outer shaft that is configured to extend through a vagina and a cervix and into the uterus; an uncovered inner shaft positioned in the outer shaft, wherein a distal portion of the inner shaft forms a nozzle configured for receiving the thermal transfer medium.  
However, Shikhman fails to teach the system further comprising: a pressure sensor positioned on the outer shaft that is configured to sense a pressure of the uterus; a pressure regulator positioned on the outer shaft, the pressure regulator that is configured to control an inflow rate and an outflow rate of a thermal transfer medium to the uterus; a temperature sensor positioned on the outer shaft, the temperature sensor configured to sense a temperature of the uterus; and the thermal transfer medium source fluidly coupled to a proximal end of the inner shaft.
Ingle teaches a system for producing a tissue effect through the use of a thermal transfer medium (¶ Abstract). 
Ingle further teaches the use of a pressure regulator located on an outer shaft to control inflow and outflow (¶ [0035]). This pressure regulator is discussed as being useful for the purpose of maintaining a desired amount of space between members within the system and also leak monitoring and detection (¶ [0007]). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Ingle into the device of Shikhman to provide a device having pressure control. 
Truckai teaches an electrosurgical ablation system comprising an elongated introducer for accessing a patient’s uterine cavity with a working end that deploys an expandable structure containing a gas (¶ [0048]). The system having feedback signals for controlling the ablation procedure (¶ [0060]).
Truckai further teaches a pressure regulator positioned on the outer shaft, the pressure regulator that is configured to control an inflow rate and an outflow rate of a thermal transfer medium to the uterus (¶ [0060] discusses the system as including feedback control systems that include signals relating to operating parameters of the interior chamber, these feedback signals can be a temperature sensor, a pressure sensor, and/or a gas flow rate sensor); a temperature sensor positioned on the outer shaft, the temperature sensor configured to sense a temperature of the uterus (¶ [0060] discusses the system as including feedback control systems that include signals relating to operating parameters of the interior chamber, these feedback signals can be a temperature sensor, a pressure sensor, and/or a gas flow rate sensor); and the thermal transfer medium source fluidly coupled to a proximal end of the inner shaft (Fig. 2; gas source 140A).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Truckai into the device of Shikhman to monitor the temperature of the outflow gases (¶ [0060]). 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Truckai reference are moot in view of the new rejection under Shikhman. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794